Action by a pedestrian for personal injuries suffered as a result of being run down by an automobile driven by an employee of the defendant while engaged in an errand in furtherance of defendant’s business or interests. Judgment in favor of the plaintiff unanimously affirmed, with costs. (Wood v. Saunders, 228 App. Div. 69, 71; leave to appeal denied by Court of Appeals March 25,1930; companion case Wood v. Saunders, 228 App. Div. 705; affd., 255 N. Y. 594; Davidson v. Gordich, 235 App. Div. 849.) The cases relied on by appellant, where the master was held not to be liable for the act of his employee, are cases in which the negligent act occurred not only when the employee was not doing something in aid or furtherance of the master’s business, but when in fact he was doing something that had been expressly forbidden by the master. In Boettcher v. Best & Co., Inc. (203 App. Div. 574), the helper, in doing an act to help a third party, was disobeying his master’s instructions. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.